Case 21-55036-pwb           Doc 22      Filed 07/12/21 Entered 07/12/21 16:02:25                    Desc Main
                                       Document      Page 1 of 37



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

    In re:                                                   )         Chapter 11
                                                             )
                                                             )
    SCOTT LOREN LEVENTHAL,                                   )         Case No. 21-55036
                                                             )
                          Debtor.                            )

        RECEIVER’S (A) ACCOUNTING; (B) EMERGENCY MOTION FOR ORDER
       EXCUSING RECEIVER FROM COMPLIANCE WITH SECTION 543 OF THE
       BANKRUPTCY CODE; (C) EMERGENCY MOTION FOR RELIEF FROM THE
          AUTOMATIC STAY AND (D) MOTION FOR EXPEDITED HEARING

             COMES NOW S. Gregory Hays, not individually, but as Pre-Petition Receiver

(“Receiver”) appointed pursuant to the Order Appointing Receiver dated May 26, 2021

(“Receiver Order”) that was entered by the Superior Court of Cobb County Georgia (the

“Superior Court”) in Case Nos. 05-1-06700 and 18-1-5244 (the “Receivership”), by and through

counsel, and files this Receiver’s (A) Accounting; (B) Emergency Motion for Order Excusing

Receiver from Compliance with Section 543 of the Bankruptcy Code; (C) Emergency Motion for

Relief from the Automatic Stay and (D) Motion For Expedited Hearing as follows:

                   PRELIMINARY STATEMENT AND RELIEF REQUESTED

             1.   On May 26, 2021, the Superior Court appointed S. Gregory Hays as the Receiver

for the estate of Scott L. Leventhal (“Leventhal”), the debtor herein. A copy of the Receiver Order

is attached hereto as Exhibit A and incorporated herein by reference.1




1
 All pleadings relating to the Receivership were filed under two separate case numbers 18-1-5244 and 05-1-6700.
Each pleadings attached hereto were filed in both cases.
Case 21-55036-pwb         Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25           Desc Main
                                   Document      Page 2 of 37



       2.      Incident to the appointment of the Receiver at the request of Choate Construction

Company (“Choate”), the Superior Court made several factual findings with respect to this Debtor

as follows:


               a. that on November 21, 2016, the Superior Court in the matter styled Choate

                   Construction Company v. Interfinancial Midtown. Inc. et. al., CAFN: 005-1-

                   6700-48, entered a Final Judgment (the “Choate II Final Judgment”) against

                   Leventhal “personally for manipulating the various businesses he owned and

                   controlled to perpetrate a scheme of fraudulent transfers to avoid paying monies

                   owed to Choate.” See Receiver Order ¶ 2.


               b. That “Leventhal, both for himself and for the companies he owns, manages, and

                   controls, has repeatedly withheld relevant information from Choate and

                   intentionally misrepresented and misled both Choate and the Court at to what

                   assets he possesses for satisfaction the Choate II Final Judgment, rendering

                   Choate's efforts to employ its legal remedies meaningless.” See Receiver Order

                   ¶ 5.


       3.      The Receiver Order further found that Leventhal was: a) dissipating assets charged

with payment of the Choate II Final Judgment such as continuing to draw on a revolving line of

credit that he issued to himself incident to his interest in Blue Horseshoe Investments, LLC (“Blue

Horseshoe”), see Receiver Order ¶ 6; b) was subject to claims by his business partner in The

Trillist Companies, Inc. (“Trillist”), Joseph Kavana, seeking to remove him as CEO/COO of

Trillist see Receiver Order ¶ 7; and c) being sued for allegedly engaging in a scheme to divert

assets from Choate, see Receiver Order ¶ 8.



                                                2
Case 21-55036-pwb         Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25           Desc Main
                                   Document      Page 3 of 37



       4.     The Superior Court specifically stated that Leventhal had “Lied” on several

occasions, including, in particular that he lied “about his assets” and he lied to “hide salary

payments.” See Receiver Order ¶ 5(a) and (b).


       5.     The Superior Court further found the following:


       Leventhal's established record in this case of manipulating the businesses that he
       owns and controls to engage in fraudulent transfers to avoid paying Choate, his
       ongoing misrepresentations about his available assets in post-judgment discovery
       to evade and render meaningless Choate's legal remedies, the lawsuits that he is
       embroiled in with Mr. Kavana suggesting the possibility that he is diverting assets
       into the companies he controls to avoid paying Choate, and his ongoing actions to
       dissipate of his assets and avoid making distributions that would be subject to
       Choate's charging order by incurring debts to the companies he owns, manages, and
       controls (specifically, Blue Horseshoe Investments, LLC) all constitute
       extraordinary circumstances and give rise to a manifest danger of continued loss,
       destruction, and dissipation of and material injury to Choate and Choate's interests
       in Leventhal's assets.

See Receiver Order ¶ 9.


       6.     The Superior Court also found that the


       record also reflects an imminent and urgent need for the appointment of a receiver
       because Leventhal is actively marketing and on the cusp of selling two of Trillist's
       primary assets, the YOO on the Park project and property located at 1122 Crescent
       Avenue, Atlanta, GA, in which he holds an interest and stands personally to benefit
       financially from their sale through his ownership and control of The Trillist
       Companies, Inc., Tivoli Investment Holdings, LLC, and Blue Horseshoe
       Investments, LLC.

See Receiver Order ¶ 10.


       7.     It should be noted that the Superior Court entered the Receiver Order only after it

had taken an interim step of appointing a Special Master. It was only after Leventhal disregarded

and refused to comply with the Special Master’s requests that the Superior Court entered the

Receiver Order. The Receiver Order contains a broad array of remedies imposed upon Leventhal


                                                3
Case 21-55036-pwb            Doc 22      Filed 07/12/21 Entered 07/12/21 16:02:25                     Desc Main
                                        Document      Page 4 of 37



by a Court clearly frustrated with Leventhal’s deceptions and failures to comply with Court rules

and orders. The Superior Court stripped him of control of his membership and ownership interests

and placed the voting rights for those entities in the hands of the Receiver in order to ensure that

his misconduct could not continue.


         8.      YOO on the Park was already under a Letter of Intent with a potential buyer as of

the appointment of the Receiver (the “YOO Transaction”). See Receiver Order ¶ 11. Since being

appointed, the Receiver has served as a reliable fiduciary in the YOO Transaction with the ability

to ensure that proceeds from the YOO Transaction are not diverted away from creditors of

Leventhal. With the assistance and involvement of the Receiver, the agreements relating to the

sale of the YOO on the Park property have been fully executed and the sale of this property is

scheduled to close on July 27, 2021.2


         9.      Although Leventhal was ordered to produce documents and information to assist

the Receiver, see Receiver Order ¶¶ 11-14, and consistent with his past failures to comply with

demands from the Special Master, Leventhal failed to fulfill his obligations under the Receiver

Order.


         10.     The Receiver filed two reports with the Superior Court outlining the work

performed by the Receiver as well as Leventhal’s non-compliance with the Receiver Order. A

true and correct copy of the First Report is attached as Exhibit B and a true and correct copy of

the Second Report is attached as Exhibit C.



2
 Just prior to the filing of this Accounting, the Receiver was advised that the approval of the Atlanta Development
Authority, the only remaining condition to close the sale, might not be obtained until August which would delay the
closing to late August.



                                                         4
Case 21-55036-pwb        Doc 22     Filed 07/12/21 Entered 07/12/21 16:02:25              Desc Main
                                   Document      Page 5 of 37



       11.     Despite numerous attempts to obtain Mr. Leventhal’s voluntary cooperation with

the Receiver Order, Leventhal refused to cooperate with the Receiver. During the Receiver’s one

visit to the Trillist offices, Leventhal showed the Receiver the files maintained by him related to

his businesses. Despite Leventhal’s promise to make those records available to the Receiver made

in the presence of his counsel and the fact that such records are apparently readily available,

Leventhal simply refused to permit the Receiver to have access to such records in direct violation

of the Receiver Order. As a result, on June 22, 2021, the Receiver filed his Emergency Motion by

Receiver for Order: 1) to Show Cause Why Scott L. Leventhal Should Not be Held in Contempt;

2) Holding Scott L. Leventhal in Contempt; and 3) Granting Other Relief and Brief in Support

Thereof (the “Contempt Motion”) to find Leventhal in contempt for failing to comply with the

Receiver Order. A true and correct copy of this Motion is attached as Exhibit D.


       12.     On July 1, 2021, the Superior Court, after denying Motions to Stay the Receivership

filed by Leventhal, issued a Rule Nisi directing a hearing on the Contempt Motion for July 23,

2021. A true and correct copy of the Rule Nisi is attached hereto as Exhibit E. Four days later,

and over a holiday weekend, Leventhal filed this case.


       13.     The Receiver respectfully submits that this Bankruptcy Case is an improper attempt

to: a) take control of real estate assets from the Receiver in order to divert them from creditors and

b) to avoid the consequences of the Contempt Motion without taking steps to purge himself of

such contempt.


       14.     For the reasons set forth herein, the Receiver requests that the Court, in accordance

with § 543(d) of the Bankruptcy Code:


               a. Accept the Accounting provided herein;


                                                  5
Case 21-55036-pwb   Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25            Desc Main
                             Document      Page 6 of 37



           b. excuse the Receiver from compliance with the turnover provisions of § 543 of

              the Bankruptcy Code and authorize the Receiver to continue to act as Receiver

              under the Receiver Order including the authority to hold and administer all of

              Leventhal’s direct and indirect membership, ownership or other interests in any

              limited liability company or company, which include but are not limited to: (i)

              The Trillist Companies, Inc.; (ii) Trillist Realty Advisors LLC; (iii) Blue

              Horseshoe, LLC, Series A; (iv) Tivoli Investment Holdings, LLC and (v) 13th

              Street Holdings LLC;


           c. authorize the Receiver to continue to administer the Receivership Estate as set

              forth in Receiver Order including, but not limited to, ¶¶ 8(A), (C), (D) and (E)

              of the Receiver Order.


           d. Alternatively, at a minimum, the Receiver requests that he be permitted to

              complete the YOO on the Park Transaction and preserve all funds otherwise

              payable to Leventhal entities from that transaction, to do the same for 1122

              Crescent Avenue and 1138 Peachtree Street properties as identified below and

              to manage the wind down of Trillist Companies, Inc., including, if necessary,

              exercising the voting rights held directly or indirectly by Leventhal in each of

              those transactions;


           e. lift the automatic stay to permit the Receiver to continue to act as Receiver as

              may be permitted by this Court and also, in particular, to pursue the Contempt

              Motion; and


           f. for an expedited hearing on the relief sought herein.


                                            6
Case 21-55036-pwb       Doc 22      Filed 07/12/21 Entered 07/12/21 16:02:25           Desc Main
                                   Document      Page 7 of 37



                                  JURISDICTION AND VENUE

       15.    This Court has jurisdiction to consider this mater pursuant to 28 U.S.C. § 1334.

Consideration of this matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of this

proceeding is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.


                   ADDITIONAL BACKGROUND AND § 543 ACCOUNTING


   A. Real Estate Indirectly Controlled by Leventhal.


       1. YOO on the Park.


       16.    Based on the Receiver’s investigation, and as noted in the financial statements filed

by the Debtor, Leventhal controls, through several limited liability companies, three real estate

developments, all located in midtown Atlanta. Mr. Leventhal conducts business primarily through

the Trillist Companies, Inc., a Delaware Corporation. Mr. Leventhal is a 50% owner of Trillist

and serves as its President with authority to manage the day to day affairs of Trillist.      The

remaining 50% interest is held by Jose Kavana, a Florida resident who serves as Chairman.

Management of this entity is governed through a Shareholder Agreement, a copy of which has

been delivered to the Receiver.


       17.    The first, and largest, development in which Trillist and Mr. Leventhal is involved

is YOO on the Park. This property is a recently developed, multi-story apartment complex located

at 207 13th Street, Atlanta, Georgia 30309. The ownership and control of this entity is complex

and several parties have interests in this property. A chart showing the ownership and equity

interests in YOO on the Park is attached as Exhibit F. Mr. Leventhal’s interest in this property

is held through Tivoli Investment Holdings, LLC (“Tivoli”) a Delaware Limited Liability



                                                7
Case 21-55036-pwb        Doc 22     Filed 07/12/21 Entered 07/12/21 16:02:25              Desc Main
                                   Document      Page 8 of 37



Company. The Receiver requested, but was not provided with, the operating agreement for Tivoli.

The Receiver is advised and informed that Tivoli is either controlled or managed by Blue

Horseshoe LLC, Series A, a series Wyoming Limited Liability Company (“Blue Horseshoe”), in

which Leventhal is the owner of Series A and Ron Leventhal, his father, is the owner of Series B.


       18.     In support of a Motion filed by an entity named 13th Street Holdings LLC, (“13th

Street Holdings”) Mr. Leventhal and his mother Dorothy Leventhal filed affidavits with the

Superior Court in which they alleged that Tivoli was indebted to 13th Street Holdings. Leventhal

also stated that he held a nominal interest in 13th Street Holdings which is controlled by his mother,

Dorothy Levenson. Mrs. Dorothy Leventhal further asserted that Scott Leventhal separately owed

her over $450,000. Finally, 13th Street Holdings filed a claim against the Receivership based on

these affidavits and separately asserted that 13th Street Holdings had advanced $1 Million to Blue

Horseshoe. These affidavits and the claim are attached as Exhibit G.


       19.     A contract to sell YOO on the Park for $112,500,000 has been executed with the

involvement of the Receiver and is expected to close on July 27, 2021 although, as noted above,

there is some chance that this closing will be delayed until late August. The Receiver was

extensively involved in the final negotiation of the sale agreement. Indeed, the transaction was

complicated by the resignation of the Jones Day law firm upon the appointment of the Receiver.

Although Jones Day, which was Mr. Leventhal’s historic real estate counsel, was given assurances

that it would be paid for its work on this transaction, it appeared to have decided to drop Leventhal

as a client and removed itself from the transaction entirely because of other amounts owed to it.

The final stages of the sale process were managed by Atlantic American Federal Fund, LP, an

equity participant in YOO on the Park.




                                                  8
Case 21-55036-pwb            Doc 22      Filed 07/12/21 Entered 07/12/21 16:02:25                       Desc Main
                                        Document      Page 9 of 37



         20.      During the course of the Receivership, Mr. Leventhal provided the Receiver with

two, complex waterfall analyses showing the flow of funds of this transaction3. The waterfalls

show that a limited liability company named TPKG 13th Street Sponsor LLC (“TPKG Sponsor”)

would receive as much as $3.5 Million from the sale of YOO on the Park which would then be

disbursed to entities owned by Kavana and Leventhal. Disputes exist as to how these funds should

be divided. The waterfalls, and statements of Leventhal to the Receiver, estimate the payment to

Tivoli (Leventhal’s LLC) to be between $1.9 and $2.3 Million.


         21.      The Receiver believed his role in the closing of the YOO Transaction to be critical.

As evidenced in the waterfalls provided by Leventhal, the flow of funds out of this transactions

will go through several layers of companies each with separate obligations. For example, an entity

named TPKG 13th Street Development LLC, which will be paid over $9 Million, will be required

to make payments to investors before funds flow to TPKG Sponsor. The Receiver, working with

Kavana, had intended to ensure that no funds were diverted in this process to Leventhal entities.

Indeed, there are several ways Leventhal could divert money through holdbacks and other devices.

As examples of this, Leventhal had requested a “disposition fee” of $250,000 of which a “bonus”

of $50,000 be paid to his girlfriend who works at YOO at the Park. Kavana claims he was unaware

of these items. Second, in the first waterfall provided by Leventhal, no holdback was provided

for withholding of taxes. In the second waterfall, approximately $1.3 Million was set aside for tax

withholding, presumably at least some of which would revert to Leventhal since these are each




3
 Due to confidentiality and other concerns, the Receiver will not attach these documents to this pleading but will
make them available for Court review at any hearing on this Motion.



                                                          9
Case 21-55036-pwb          Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25            Desc Main
                                    Document     Page 10 of 37



pass through entities. As far as the Receiver is aware, there has been no analysis of any

withholding obligations.


       22.     Once the YOO Transaction is closed, Trillist’s management of YOO on the Park

will come to end along with a revenue stream from its management of this property. Trillist will

itself then be in a wind down mode with the need to reduce employees and expenses and conserve

cash. It will then be managing only the much smaller property at 1122 Crescent which is being

sold. Again, the Receiver expected to be extensively involved in this process to ensure that cash

was preserved for the benefit of creditors of Leventhal.


       23.     To the extent that Leventhal were to proffer to hold some unspecified amount of

money at some level of the waterfall in an effort to avoid either the continuation of the

Receivership or the appointment of a third fiduciary to manage his affairs, this simply would not

be enough. The transactions are complex and will need to be managed by a fiduciary at every

level as well as the wind down of Trillist in which there will likely be disputes between Leventhal

and Kavana regarding the disbursement of its assets.


       24.     It appears that should Mr. Leventhal remain in control of the YOO Transaction,

there is a significant risk that he will pay any funds received by Tivoli to 13th Street Holdings for

the benefit of his mother and himself and deprive his personal creditors of access to these funds

for payment of valid claims.     Indeed, this scheme is clearly evident in Exhibit G.      Although

requested by the Receiver, 13th Street Holdings has never provided either its operating agreement

or any proof of the family loans described in Exhibit G.


       25.     In order to protect these funds from diversion, the Receiver had reached an

agreement with Kavana to freeze funds otherwise distributable to Tivoli, Leventhal, Kavana or


                                                 10
Case 21-55036-pwb        Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25              Desc Main
                                  Document     Page 11 of 37



any other insider entity until disputes between them could be resolved. The Receiver’s intent was

to recover as much as possible from any possible share payable to Leventhal or any entity

controlled by him for the benefit of Leventhal’s creditors.


       2. 1122 Crescent Avenue.


       26.     A second property controlled by Mr. Leventhal is located at 1122 Crescent Avenue,

Atlanta. An organizational chart showing ownership of this property is attached as Exhibit H.


       27.     As noted in that chart, an entity named Angel Oak Prime Bridge, LLC (“Angel

Oak”) is a preferred member of 1122 Crescent Land Holdings, LLC, a Georgia Limited Liability

Company which is the actual owner of the property; however, Mr. Leventhal has been in control

of the management of this property. After satisfaction of a first lien and the Angel Oak interest,

any remaining proceeds would be payable to Trillist for division between Kavana and Leventhal.


       28.     At present, this property consists of an older apartment building. However, the

property is currently for sale with the intention that it be redeveloped. The Receiver has been

advised that Kavana and Angel Oak each support a sale of this property. Since the property is

currently being marketed for sale, the Receiver will not provide further details regarding the status

of the sale or expected recoveries except to state that it appears that Mr. Leventhal has interest in

the outcome of the sale if the sale generates sufficient funds to make a distribution to Trillist.

Again, these funds would then be divided between Kavana and Leventhal.


       29.     Shortly after the Receiver was appointed, Angel Oak advised the Receiver that it

wanted to remove Mr. Leventhal from control of the property due to a lack of information and




                                                 11
Case 21-55036-pwb         Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25            Desc Main
                                   Document     Page 12 of 37



trust. While the Receiver had such discussions with Angel Oak, no action had been taken by the

Receiver on this issue at the time this Bankruptcy case was filed.


        30.     The Receiver is further advised that the maturity date of the senior secured debt on

the 1122 Crescent Property is November 1, 2021 and that time is of the essence in pursuing and

completing a sale transaction; otherwise, a substantial fee, which could be as much as $500,000

for a six month extension, will likely have to be paid for any extension of the maturity date.


        31.     The Receiver cannot estimate Mr. Leventhal’s share of the proceeds of any sale at

this time since no contract has been finalized.


        3. 1138 Peachtree


        32.     This property is currently a parking lot in midtown Atlanta with significant

development potential. The Receiver’s analysis of this property is preliminary, although a chart

showing the ownership structure is attached as Exhibit I. The Receiver is advised and informed,

but has not confirmed, that NELL Partners, Inc. and Northside Guaranty LLC has sold their

interests in this property to BHI 1138 Peachtree LLC and that BHI 1138 Peachtree LLC is the sole

holder of the 49% interest in 1138 Peachtree Land Holdings, LLC, the owner of this property.

Crescent Street, LLC, which owns the remaining 51% of 1138 Peachtree Land Holdings, LLC is

an unrelated entity which manages the parking lot currently located on this property and which is

entitled to a fee or preferred dividend if the property is sold.


        33.     Ultimately, Leventhal’s interests in this property are held through Blue Horseshoe.

As noted above, 13th Street Holdings asserts claims against Blue Horseshoe. See Exhibit G.




                                                  12
Case 21-55036-pwb             Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25          Desc Main
                                       Document     Page 13 of 37



           34.     The Receiver cannot estimate the value of Mr. Leventhal’s interest in this property

nor provide a timetable as to when any value would be realized. However, it does appear that this

property has significant development potential and possibly significant value to Leventhal.


           35.     Although Trillist is not apparently involved in 1138 Peachtree, the Receiver is

advised that Kavana alleges: (i) that Leventhal has improperly pledged assets from 1122 Crescent

as repayment to investors in 1138 Peachtree and (ii) that Leventhal’s development of this property

outside of Trillist was a violation of the Trillist shareholder agreement. The Receiver had not

completed his investigation of these claims as of the Petition Date.


      B. The Kavana Disputes


           36.     As noted above, Leventhal is a fifty-percent owner of Trillist. The other 50% owner

is Jose Kavana. Mr. Kavana and Leventhal are currently embroiled in two contentious lawsuits in

the State of Florida:


                   a. Leventhal v. Kavana, United States District Court for the Southern District of

                        Florida, Case No. 21-cv-60349-RKA (“Federal Case”).

                   b. KGH International Development, LLC4 v. Scott Leventhal, et.al., Circuit Court

                        of the 11th Judicial Circuit in and for Miami-Dade County, Florida, Case No.

                        2021-011007 (“State Case”).




4
    This entity is owned by Kavana.



                                                   13
Case 21-55036-pwb       Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25            Desc Main
                                 Document     Page 14 of 37



       37.     As part of the authority granted to him in the Receiver Order, the Receiver engaged

the law firm of Genovese, Joblove & Battista to represent his interests in each of those cases and

that firm has appeared in each case on behalf of the Receiver.


       38.     With respect to the Federal Case, Leventhal entered into an agreed “Order

Resolving Expedited Motion for Temporary Restraining Order or, in the alternative, A Preliminary

Injunction” (“Agreed TRO Order”) on June 28, 2021, a true and correct copy of which is

attached hereto as Exhibit J. Among other things, the Agreed TRO Order required Leventhal to

provide information and access to Mr. Kavana, limited Mr. Leventhal’s ability to manage the

business affairs of Trillist without the consent of Mr. Kavana and provided that Mr. Leventhal’s

salary from Trillist would terminate effective August 31, 2021. The Receiver was involved in the

negotiation of the Agreed TRO Order and approved the form of same.


       39.     As of the Petition Date, discovery was on-going in the Federal Case and Mr.

Leventhal had just completed an initial document production to Kavana. Kavana has apparently

separately conducted extensive third party discovery.


       40.     Leventhal was represented by Fox Rothschild in the Federal Case. According to

the information provided to date, Fox Rothschild has unpaid legal bills totaling over $120,000. It

was not clear to the Receiver how Leventhal could fund this litigation and the Receiver therefore

worked with Kavana’s counsel and Leventhal’s counsel to stay the litigation pending a closing of

the YOO Transaction.


       41.     An Amended Complaint in the State Court case was filed on June 8, 2021, a true

and correct copy of which (without exhibits) is attached hereto as Exhibit K.      The Amended

Complaint alleges, inter alia, that Leventhal engaged in an “elaborate scheme” to “divert assets


                                               14
Case 21-55036-pwb          Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25             Desc Main
                                    Document     Page 15 of 37



from his creditors” and seeks injunctive and other relief against Leventhal as well as Tivoli and

Trillist.


            42.   Through extensive negotiations and discussions between the Receiver’s counsel

and Kavana’s counsel, the Receiver was able to procure an agreement with Kavana’s lawyers for

an extension of time to respond to the Amended Complaint to and through August 16, 2021. The

reason for this lengthy extension was to permit the closing of the YOO Transaction to take place

and then determine how best to resolve or adjudicate the disputes between Kavana and Leventhal

related to any remaining funds as well as managing the distribution process.          The Receiver’s

intent, as a fiduciary, was to preserve and maximize the value of Leventhal’s interests for the

benefit of his creditors. Again, the Receiver did not see how Leventhal could fund this litigation

in light of the large balance owed to Fox Rothschild.


                  a. The Instant Bankruptcy Case


            43.   The Receiver was advised of the filing of this case late in the afternoon of July 5,

2021, a federal holiday. At the time the case was filed, (i) the hearing on the Contempt Motion

had been scheduled, (ii) the Receiver was pressing to take Mr. Leventhal’s deposition, (iii) the

Receiver had reached agreements with Kavana’s lawyer to freeze funds from the closing of the

YOO Transaction; (iv) the Receiver was actively engaged in the process of selling 1122 Crescent;

(v) the Receiver had begun the process of selling the real property in which Mr. Leventhal resides;

and (vi) as evidenced in the schedules, Leventhal had no money to pay his lawyers.


            44.   Although the case is filed a reorganization under Subchapter V of the Bankruptcy

Code, the actual business assets which would fund any reorganization are not before the Court.

Further, the Receiver is advised and informed that Mr. Leventhal now takes the position that the


                                                   15
Case 21-55036-pwb           Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25            Desc Main
                                     Document     Page 16 of 37



Agreed TRO Order no longer applies to him and it is clear that he has used this bankruptcy filing

to re-assert full control over the labyrinth of entities he uses to shield assets from creditors and to

avoid contempt sanctions from the Cobb County Superior Court.


    C. Accounting Required by §543 of the Bankruptcy Code


        45.     The efforts of the Receiver to identify, and take control over of the Receivership

Assets were thwarted by the failure of Leventhal to fully comply with the Receiver Order. Because

of Leventhal’s refusal to cooperate and refusal to provide all information requested by the

Receiver, the Receiver is unable to account to this Court for all Receivership Assets that may be

subject to the Receiver Order and can only account for those assets which the Receiver has

identified to date.


        46.     Below is an accounting of property of Leventhal or proceeds, offspring, rents, or

profits of such property that came into the possession, custody, or control of the Receiver pursuant

to § 543:


                a. Shareholder interest in The Trillist Companies, Inc. The Receiver does not have

                      possession of any certificates evidencing these shares.


                b. Membership interest in Series A of Blue Horseshoe LLC: The Receiver has

                      only a copy of the Operating Agreement for this entity and does not have

                      possession of any certificates evidencing these shares or know whether such

                      certificates exist.


                c. Membership interest in Tivoli Investment Holdings, LLC: The Receiver does

                      not have a copy of the Operating Agreement for this entity and does not have


                                                   16
Case 21-55036-pwb              Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25                      Desc Main
                                        Document     Page 17 of 37



                      possession of any certificates evidencing these shares or know whether such

                      certificates exist.


                  d. Membership interest in 13th Street Holdings, LLC: The Receiver does not have

                      a copy of the Operating Agreement for this entity and does not have possession

                      of any certificates evidencing these shares or know whether such certificates

                      exist.


                  e. Residence located at 5887 Riverstone Circle, Atlanta, Georgia 30339: This

                      townhouse is subject to competing lien claims from Choate and Mrs. Dorothy

                      Leventhal, the Debtor’s mother, with likely no equity available to unsecured

                      creditors of the Debtor;5


                  f. Rolex Watch valued at $5,000. Leventhal willfully disobeyed the Receiver

                      Order and failed to turn the watch over to the Receiver and Leventhal remains

                      in possession of same.


                  g. Cadillac Escalade. This car is located in Hampton Island, Georgia and the value

                      is unknown. Leventhal remains in possession of this asset.


                  h. Approximately 7 – 10 guns and firearms: Leventhal willfully disobeyed the

                      Receiver Order in failing to account to the Receiver for these guns and firearms

                      and Leventhal remains in possession of same. The Receiver is informed and




5
  A summary of the Receiver’s investigation of the title to this residence is attached as Exhibit 2 to the Second
Report. As set forth therein, the Receiver had concluded that Mrs. Leventhal’s security interest in the house had
reverted to the Debtor and that Choate’s judgment lien was in first position.



                                                         17
Case 21-55036-pwb   Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25            Desc Main
                             Document     Page 18 of 37



              advised that Leventhal did not disclose these weapons in prior discovery with

              Choate.


           i. 7 shares of Stock in Coca-Cola: The Receiver received these original shares of

              stock from Choate and remains in possession of the stock certificates.


           j. Late Model Mercedes: Leventhal advised the Receiver that he is leasing a late

              model Mercedes sedan for approximately $2,400 per month. The Receiver has

              not been provided with any documents to verify the lease or Leventhal’s interest

              in the car.


           k. Investment account at RobinHood with approximately $500: Mr. Leventhal

              provided monthly statements for the past year. As of 5/31/21 the account had a

              value of $550.97. Leventhal traded minor positions in Bitcoin, AMC,

              GameStop and other securities


           l. Investment account at E*Trade:     The closing balance of this account, as of

              4/30/21, was $277.68.


           m. Credit Cards: The Receiver is in possession of two credit cards issued by Visa

              and American Express. The Receiver believes that Leventhal was in possession

              of other personal credit cards as of the Petition Date which he had not turned

              over to the Receiver.


           n. Retirement Accounts:     Leventhal claimed he did not have any retirement or

              pension accounts but this has not been verified by the Receiver.




                                           18
Case 21-55036-pwb       Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25             Desc Main
                                 Document     Page 19 of 37



               o. Cash: Mr. Leventhal advised the Receiver that he had approximately $5,000 in

                  cash in bank accounts at Renasant Bank and Bank of America.           Leventhal

                  willfully disobeyed the Receiver Order in failing to turn this cash over to the

                  Receiver and remains in possession of this cash, the amount of which was never

                  verified by the Receiver.


               p. Salary: Leventhal receives a salary of $190,000 per year from Trillist. Per the

                  Agreed TRO, this salary will end in August, 2021 and Kavana has actively

                  contested Mr. Leventhal’s authority to pay a salary to himself from Trillist.

                  Indeed, the source of funds to pay this salary, management fees from the YOO

                  on the Park, will end as soon as that closing takes place.


               q. Sources of Assets:    Based upon the incomplete information available to the

                  Receiver, the Receiver believes that the only sources of assets to Leventhal to

                  fund distributions to creditors are from the disposition of the three real estate

                  entities outlined herein and Trillist, each of which is subject competing claims

                  and interests, including, allegedly, claims asserted by Leventhal’s parents

                  which have never been verified by any third party.


       47.     Pursuant to the Receiver Order, the Receiver and its representatives extended

significant effort and incurred certain fees and expenses that remain unpaid. As of the Petition

Date, the unpaid fees and expenses of the Receivership Estate are as follows:


               a. Receiver: $51,910


               b. Hays Financial Consulting, LLC: $18,500



                                               19
Case 21-55036-pwb       Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25            Desc Main
                                 Document     Page 20 of 37



               c. Law Offices of Henry F. Sewell, Jr., counsel to the Receiver: $50,020


               d. Genovese, Joblove & Battista, Florida counsel to the Receiver: $5,000


       48.     The Receiver and his professionals reserve the right to seek payment of these fees

and expenses, along with post-petition fees and expenses, as permitted by the Bankruptcy Code,

from this Bankruptcy Estate, depending upon the Court’s consideration of the instant motion.


       49.     The Receiver shows that a significant portion of the fees incurred by the Receiver

and his professionals were directly caused by the failure of Leventhal to comply with the Receiver

Order causing the Receiver to ultimately seek contempt relief against Leventhal.


       50.     Based on the information available to the Receiver, the Receiver cannot confirm

that this Debtor is eligible to seek relief under Subchapter V of the Bankruptcy Code (“SubV”).

A debtor seeking relief through SubV is subject to a debt limit of $7.5 million. See 11 U.S.C. §

1182. As a preliminary matter, the pre-petition financial statements of the Debtor, as of December

31, 2019 and as filed with this Court, show that this Debtor is solvent with a net worth of

$17,143,678, including liabilities of $93,533,261. (Docket No. 18, Page 7 of 129).


       51.     Further, the Receiver is aware that Jones Day may be a creditor of Mr. Leventhal

but is not scheduled. Leventhal also never paid court-ordered fees to the Special Master appointed

in the Superior Court Case.    Mrs. Dorothy Leventhal, Leventhal’s mother has claimed to the

Receiver that she is owed as much as Choate and asserted a lien in the approximate amount of

$450,000 against Leventhal’s home. see Exhibit G, Paragraph 9 of Dorothy Leventhal Affidavit.

Leventhal further advised the Receiver that he borrowed money from Blue Horseshoe through a




                                               20
Case 21-55036-pwb        Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25              Desc Main
                                  Document     Page 21 of 37



line of credit established for him by that entity which was purportedly funded by 13th Street

Holdings. These debts are not accounted for in the information filed to date.


       52.     During the course of his administration as the Receiver, the Receiver has learned

that Leventhal would pledge interests from real estate sales to other creditors. For example, the

Receiver has been advised by attorneys representing a group referred to as the “Sterling Investors”

that Leventhal pledged assets from a disposition of 1122 Crescent to repay them for monies the

Sterling Investors invested in 1138 Crescent. Similarly, he apparently pledged some share of

TPKG Sponsor to an employee of Atlantic American Federal Fund, LP in exchange for a loan. It

is not clear whether either of these conveyances were properly authorized. It is the impression of

the Receiver, although not yet verified through his currently incomplete investigation of the affairs

of Leventhal, that he would promise funds from unrelated transactions in order to obtain money

for himself or other transactions. This would also be consistent with the findings of the Superior

Court. It is therefore currently impossible to know the full extent of non-contingent claims against

Mr. Leventhal or against assets which he might claim to use to repay creditors in this Bankruptcy.


       53.     The Receiver respectfully submits that the interests of the Debtor, creditors of the

Debtor, the estate of the Debtor, and all parties in interest would be best served by the Court

granting the relief sought herein and to allow the Receivership to continue or, at a minimum, to

allow the Receiver to remain in possession of the direct and indirect membership and ownership

interests of Leventhal in the many companies he uses to conduct his business. These entities, as

currently known by the Receiver, are discussed in the First and Second Reports of the Receiver.


                                      BASIS FOR RELIEF

1) The Receiver Should be Excused from Complying with the Turnover Requirements of
   11 U.S.C. § 543 and Authorized to Retain the Receivership Assets incident to the

                                                 21
Case 21-55036-pwb          Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25                  Desc Main
                                    Document     Page 22 of 37



    Receivership.

        54.     The Receiver is currently in possession, custody, or control of assets in the

Receivership Estate that are also property of the Debtor and is therefore a custodian within the

meaning of 11 U.S.C. § 101(11). See In re Lizeric Realty Corp., 188 B.R. 499, 506 (Bankr.

S.D.N.Y. 1995), as amended (Nov. 28, 1995)(finding that receiver was excused from turning over

building to debtor).6 As noted above, these assets primarily consist of membership and ownership

interests of corporations and limited liability companies.


        55.     Under §§ 543(a), (b), and (c) of the Bankruptcy Code, a custodian of property of

the estate with knowledge of a bankruptcy case is unable to make disbursements and must turnover

and account for all property of the estate to the trustee. The Receiver has now identified the assets

in his possession. The Receiver has not made any distributions to creditors and now asks for

further instructions from this Court as to how the Receiver should proceed.


        56.     § 543(d) of the Bankruptcy Code allows the Court to excuse a custodian from

compliance with these provisions and to maintain possession, custody, and control of such property

if doing so is in the best interests of creditors. See 11 U.S.C. § 543(d). In pertinent part, § 543(d)

of the Bankruptcy Code provides that the Court “may excuse compliance with subsection (a), (b),

or (c) of this section if the interests of creditors and, if the debtor is not insolvent, of equity security


6
   Choate remains liable for the fees, costs, and expenses incurred during the course of the
Receivership and any period in which the Receiver serves as custodian; however, a receiver who
turns over possession of property of the debtor is entitled to file an administrative expense claim
in the bankruptcy case for expenses, compensation, and legal and other fees. See In re 29 Brooklyn
Ave., LLC, 548 B.R. 642, 644-45 (Bankr. E.D.N.Y. 2016). The Receiver reserves the right to seek
payment of outstanding expenses, compensation, and legal and other fees, including any right to
file in the Superior Court a final report and account and request for an order approving
compensation and reimbursement of fees, costs and expenses in the Receivership.


                                                    22
Case 21-55036-pwb        Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25             Desc Main
                                  Document     Page 23 of 37



holders would be better served by permitting a custodian to continue in possession, custody, or

control of such property.” See 11 U.S.C. § 543(d) (creating an exception where interests would be

better served by permitting custodian to continue in possession of such assets). More specifically,

§ 543(d) allows a bankruptcy court to continue the prepetition receivership and is a modified

abstention provision that reinforces policies set forth in the Bankruptcy Code section governing

abstention. See Lizeric Realty Corp., 188 B.R. at 506 (noting that § 543 “is a modified abstention

provision that reinforces the policies underlying § 305 of the Code”).7


       57.     Here, the interests of creditors would be better served by permitting the Receiver

to continue in possession, custody or control of the Receivership Assets through at least the

consummation of the YOO Transaction and, indeed, through any disposition of each of 1122

Crescent and 1138 Peachtree. The Receiver respectfully submits that he is advised and informed

that several of Mr. Leventhal’s creditors will support this Motion and will oppose Leventhal

remaining in control of his interests in the real estate investments outlined herein.


       58.     Although a SubV Trustee has been appointed herein, the SubV Trustee has limited

powers and the Debtor remains in possession of his assets. Indeed, Leventhal has apparently

reasserted control over his membership interests, including now reneging on the Agreed TRO

Order entered just prior to the Petition Date.


       59.     The Receiver, who was the second fiduciary appointed by the Superior Court, is

already in place and ready to conclude the YOO Transaction, pursue the sales of 1122 Crescent



7
 “Section 543(d)(1) excepts a custodian from the turnover requirements of § 543(b) if the interests
of creditors and equity security holders, if the debtor is solvent, would be better served by
permitting the custodian to continue in possession, custody or control of such property.” Id.


                                                 23
Case 21-55036-pwb        Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25              Desc Main
                                  Document     Page 24 of 37



and 1138 Peachtree, wind down the affairs of Trillist in cooperation with Kavana and to continue

the administration of the Receivership Estate. As found by the Superior Court, this Debtor has in

the past manipulated assets to engage in fraudulent transfers to avoid paying creditors and

circumstances indicating an imminent and urgent need for a fiduciary to administer the assets of

the Debtor, particularly the direct and indirect membership interests and ownership interests in the

numerous limited liability companies managed by Leventhal. Engaging a new party to administer

the property of the estate will result in additional delay and expenses and may disrupt the YOO

Transaction, delay the sale of 1122 Crescent, risking a default to the secured lender, result in

diminution of assets from Trillist and cause the assets to be diverted away from creditors.


       60.     The Receiver respectfully submits that this Debtor has come to this Court with

unclean hands and that under the circumstances the interests of creditors and parties-in-interest

would be better served by excusing the Receiver from complying with the turnover requirements

of § 543 of the Bankruptcy Code and permitting the Receiver, pursuant to the terms of the Receiver

Order, to continue as Receiver, including: a) in possession, custody and control of the assets in the

Receivership Estate through the sale of three properties identified herein and the wind down of

Trillist; and b) to manage the orderly administration of the assets in the Receivership Estate rather

than by encumbering the limited resources of the Debtor with another layer of potentially

significant professional fees and expenses from the Bankruptcy Case.


   a) Excusing the Receiver from the Turnover Provisions of Section 543 of the
      Bankruptcy Code is in the Best Interests of Creditors and Parties-in-Interest

       61.     “When analyzing whether the interests of creditors would be better served by

permitting a receiver to continue in possession, custody, or control of the debtor's property, courts

have weighed a number of factors based on the specific facts of each case.” In re Falconridge,



                                                 24
Case 21-55036-pwb         Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25               Desc Main
                                   Document     Page 25 of 37



LLC, No. 07-BK-19200, 2007 WL 3332769, at *7 (Bankr. N.D. Ill. Nov. 8, 2007) (excusing

receiver from complying with § 543(b) and noting that the “the paramount and sole concern is the

interest of all creditors”) (emphasis in original). In Falconridge, the court identified the following

seven factors:


       (1) The likelihood of a reorganization;
       (2) The probability that funds required for reorganization will be available;
       (3) Whether there are instances of mismanagement by the debtor;
       (4) Whether turnover would be injurious to creditors;
       (5) Whether the debtor will use the turned over property for the benefit of its
       creditors;
       (6) Whether or not there are avoidance issues raised with respect to property
       retained by a receiver, because a receiver does not possess avoiding powers for
       the benefit of the estate; and
       (7) The fact that the bankruptcy automatic stay has deactivated the state court
       receivership action.

Falconridge, 2007 WL 3332769, at * 7 (citation omitted).


       62.       All seven of the factors identified in Falconridge weigh in favor of granting relief

pursuant to 11 U.S.C. § 543(d) to excuse the Receiver from the turnover requirements and

authorize the Receiver to remain in possession of the assets in the Receivership Estate.


       63.       First, a reorganization is unlikely given that Mr. Leventhal has limited assets in his

own name and the assets which would fund any plan are outside the jurisdiction of the Bankruptcy

Court. Moreover, this case is expressly not a reorganization. The Receiver is advised and

informed that Leventhal’s counsel is advising the press and interested parties that he intends to

fund plan payments through the liquidation of corporate assets not part of his bankruptcy estate.

As a preliminary matter, Leventhal has made similar promises in the past and a mere promise by

him to, at some point in the future, use monies from a sale of corporate assets, in which other

individuals and entities have ownership interests, has no credibility. Further, Leventhal plans on



                                                  25
Case 21-55036-pwb            Doc 22      Filed 07/12/21 Entered 07/12/21 16:02:25                        Desc Main
                                        Document     Page 26 of 37



selling these assets to pay creditors and thus already contemplates a liquidation and not a

reorganization. There are no assets or business in this Court to be reorganized and it is clear that

this case was filed in bad faith to delay the Contempt Motion and frustrate the efforts of Mr.

Leventhal’s creditors to prevent dissipation of assets.8               In fact, per Exhibit G, it appears that

Leventhal intends to have his share of these projects paid to either Tivoli or Blue Horseshoe for

ultimate distribution to 13th Street Holdings.


         64.      Second, the Debtor lacks sufficient capital to fund a reorganization. Based on the

information available to the Receiver, the Debtor has no funds on hand and it is unlikely that this

Debtor can raise any funds from the business community given the findings of the Superior Court.

To the best of the knowledge and information of the Receiver, Leventhal has apparently relied on

loans from his parents and friends. It can only be expected that if these insiders were to make any

further loans, they would expect preferential treatment.


         65.      In fact, the Receiver respectfully submits that substantial questions exist as to how

Leventhal even funded the retainer necessary to file this case. As of the Petition Date, and as

evidenced by his own Petition, Leventhal was unable to pay his lawyers defending him in the

Superior Court and Federal Case and they are each owed substantial amounts of money. Leventhal

represented to the Receiver that he had only a few thousand dollars in cash which was frozen by

the Receiver Order. If he used his own money to fund the retainer, he both lied to the Receiver

and violated a Court Order to fund the retainer. If he took money from Trillist, he did so in

violation of the shareholder agreement. It is not clear whether he had authority to use funds from


8
  The Receiver will defer to creditors and parties in interest as to whether this Case should be dismissed or whether
this Court should abstain from hearing it, although the Receiver is advised and informed that one or more creditors
may seek dismissal of this case.



                                                          26
Case 21-55036-pwb        Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25               Desc Main
                                  Document     Page 27 of 37



any other entity. The Receiver believes that the most likely source of the retainer are his parents

who are also his creditors and who stand to benefit if Leventhal is permitted to use this Bankruptcy

Case to move assets through Tivoli to 13th Street Holdings. Indeed, it is entirely likely that if his

parents funded the filing of this case, they did so to enable Leventhal to move the funds from the

YOO on the Park transaction through Tivoli and ultimately to them without interference from the

Receiver.


       66.     Third, the necessity of the Receivership as a result of the conduct of the Debtor is

evidence that the Debtor did not manage the assets in the Receivership Estate properly prior to the

appointment of the Receiver and cannot be trusted to manage his assets in this case. The findings

in the Receiver Order clearly evidence the need for a fiduciary to manage the affairs of the Debtor.

The Receiver respectfully submits that the creditors of this Debtor are in desperate need of a

fiduciary shield to protect them from Leventhal’s potential misconduct and that the best solution

is to allow the Receiver to remain in place as opposed to appointing a third fiduciary to now

manage his affairs.


       67.     Moreover, the Court’s remedies in this circumstance are limited. §1112(b)(1) states

that the court shall dismiss or convert a chapter 11 case for cause, whichever is in the best interest

of creditors and the estate, unless the court determines that the appointment of a trustee or an

examiner under §1104 is in the best interests of the estate. However, the remedy of appointing a

Chapter 11 Trustee or Examiner is not available to this Court in this SubV Case because §1104

does not apply in a SubV Case pursuant to §1181(a). The only remedies available herein are

conversion or dismissal. Alternatively, since a receiver was appointed for this Debtor pre-petition,

there does not appear to be any statutory impediment to leaving the Receiver in place.




                                                 27
Case 21-55036-pwb        Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25              Desc Main
                                  Document     Page 28 of 37



       68.     Fourth, the application of the turnover provisions of § 543 would prevent the

Receiver from participating in the imminent closing of the YOO Transaction and ensuring that the

proceeds thereof are not diverted away from creditors of the Debtor. The risk of diverted assets

places at risk the potential repayment of creditors of the Debtor. Further, the Receiver is situated

and prepared to promptly pursue a sale of 1122 Crescent and the wind down of Trillist. Turnover

may also be injurious to creditors given the additional layer of administrative expenses that would

be incurred from having a new court-appointed fiduciary administer the property of the Debtor.


       69.     Indeed, one of the strengths of the Receiver Order is that it places the Receiver in

control of Leventhal’s ownership interests and voting rights. Using this authority, the Receiver

has been able to successfully interact with Mr. Leventhal’s counter-parties in the numerous entities

in which he is involved and manage the wind down of his affairs.         The Receiver also had the

authority to investigate the claims of his parents against entities through which funds would flow

and, in fact, to freeze and escrow funds until disputes could be resolved. As noted above, the

flows of funds in these transactions will be complex and it is important that a person or entity with

authority have the authority to freeze or escrow funds at all levels. The Receiver had reached

preliminary agreements to freeze funds flowing out of the YOO Transaction (for both Kavana and

Leventhal) until disputes could be resolved and was further working with the counter-parties in

the 1122 Crescent property regarding the sale of that property.      Due to this bankruptcy filing,

Leventhal now appears to be asserting unfettered control of his membership interests. The

Receiver respectfully submits that the Receiver’s granting of control over the ownership and

membership interests was of critical importance and should be restored immediately.




                                                 28
Case 21-55036-pwb        Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25              Desc Main
                                  Document     Page 29 of 37



       70.     Fifth, it is not known whether the Debtor would use the proceeds from the YOO

Transaction or other sales for the benefit of creditors; however, the track record of the Debtor in

avoiding the payment of Choate suggests that it may be an issue.


       71.     Sixth, there are no avoidance issues raised with respect to property of the Debtor

that cannot be dealt with in the Superior Court. In fact, the Superior Court is active and involved

in this case and interested in moving it along.


       72.     Finally, the deactivation of the Receivership as to property of the Debtor as a result

of the automatic stay would cause additional expense and delay. Given that the Superior Court has

found that Leventhal has a record of manipulating the businesses that he owns to engage in

fraudulent transfers to avoid paying creditors and circumstances still exist to justify the need for

the Receiver in the YOO Transaction, cause exists to modify the stay pursuant to 11 U.S.C.

§362(d)(1) to allow the Receiver to remain as Receiver.       If nothing else, the Receiver should

remain as Receiver to at least consummate the YOO Transaction and pursue the sale of each of

1122 Crescent Avenue and 1138 Peachtree Street and wind down of Trillist. Indeed, the Debtor

has failed to account for or demonstrate the ability to adequately protect the property of the Debtor

that is subject to the Receivership Estate and is otherwise unable to demonstrate that the proceeds

of the YOO Transaction will be utilized to pay the creditors of the Debtor. To the extent that relief

from the stay is necessary, the automatic stay should be modified to authorize the Receiver to

consummate the YOO Transaction.


       73.     Since the Receiver’s appointment, Leventhal has attempted to disparage the

Receiver as an agent of Choate. A reading of the Receiver Order demonstrates that this is not the

situation and that the Receiver is charged as a fiduciary for Leventhal’s assets. As this Court is



                                                  29
Case 21-55036-pwb        Doc 22       Filed 07/12/21 Entered 07/12/21 16:02:25        Desc Main
                                     Document     Page 30 of 37



well aware, the Receiver appointed by the Superior Court is an experienced fiduciary, regularly

serving as a Trustee in this Court with extensive experience in the liquidation of assets and

establishment of procedures to pay creditor claims and determine priorities. Among other tasks,

the Receiver, in consultation with Leventhal’s creditors and under the supervision of the Superior

Court, has already identified the following items as requiring investigation and follow up by the

Receiver:


               a.   Prevent further fraud or dissipation of assets;


               b. Preserve assets from pending real estate transactions and wind down of Trillist;


               c. Take physical possession of documents and electronic data;


               d. Establish budget for Leventhal living expenses as contemplated in Receiver

                    Order;


               e. Manage dispute resolution of Kavana claims and negotiate or litigate final

                    resolution of those issues;


               f. Determination of the validity and priority of claims asserted by parents through

                    13th Street Holding;


               g. Determine validity and priority of secured claims against residence and selling

                    the residence;


               h. Investigate and determine possible additional third party claims against

                    Leventhal;




                                                  30
Case 21-55036-pwb       Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25             Desc Main
                                 Document     Page 31 of 37



               i. If the Leventhal parents directly or indirectly assert claims against Leventhal

                   assets, conduct forensic accounting examination with respect to related

                   Leventhal entities including Tivoli, Blue Horseshoe and 13th Street Holding

                   since inception;


               j. Investigate line of credit purportedly established for Leventhal through Blue

                   Horseshoe;


               k. Work with creditors to prepare and submit distribution plan to Superior Court

                   based upon asset recoveries and priority of claims.


       74.     Under the circumstances, excusing turnover is clearly in the best interests of

creditors and, as such, the Receiver should be excused from the turnover requirements and

permitted to remain in possession, custody, and control of the assets in the Receivership Estate.


   b) The Terms of the Receivership Should Remain Unchanged.

       75.     In instances where a receiver remains in possession of property under 11 U.S.C. §

543(d), the receiver may—depending on the circumstances—continue to administer the property

in accordance with the existing receivership. See, e.g., In re 400 Madison Ave. Ltd. P’ship, 213

B.R. 888, 895 (Bankr. S.D.N.Y. 1997) (noting that “receiver left in possession by the bankruptcy

court has no role in the bankruptcy case other than to manage and preserve the property in his

charge in accordance with the orders governing his appointment”). Indeed, a receiver tasked with

selling certain property may remain in possession, custody, and control of the property through the

consummation of the related sale. See In re Picacho Hills Util. Co., Inc., No. 11-13-10742 TL,

2013 WL 1788298, at *11 (Bankr. D.N.M. Apr. 26, 2013)(excusing turnover of assets by receiver

and suspending case under § 305(a)(1) until the receiver has sold the assets). The Receiver Order


                                                31
Case 21-55036-pwb            Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25           Desc Main
                                      Document     Page 32 of 37



and terms of the YOO Transaction and sale of the assets in the Receivership Estate are consistent

with the goal of the Bankruptcy Code to preserve value for the estate and overall transparency for

all affected parties.


        76.     Ample authority exists to excuse the Receiver from the turnover requirements of

the Bankruptcy Code and leave the prepetition receivership in place pursuant to 11 U.S.C. §

543(d). See, e.g., In re Packard Square LLC, No. 17-52483, 2017 WL 4570699, at *11 (Bankr.

E.D. Mich. Oct. 13, 2017) (allowing state court receiver to continue to perform and control the

construction, completion, and ultimate stabilization of the project, under the supervision and

control of the state court) Picacho Hills, 2013 WL 1788298, at *9 (suspending case until after the

Receiver completed the sale of the assets of the debtor); In re Basil St. Partners, LLC, 477 B.R.

856, 864–65 (Bankr. M.D. Fla. 2012)(granting motion to excuse turnover and ordering receiver to

remain in place until further order of the court to avoid potential damage).


2) The Court Should Grant Relief from the Automatic Stay to Allow the Receiver to
   Continue to Act as Receiver and Pursue the Contempt Motion.

        77.     “The automatic stay of § 362(a) applies unless one of the exceptions in § 362(b) is

relevant.” Forsberg v. Pefanis, No. CIVA107CV03116JOF, 2010 WL 2331465, at *1 (N.D. Ga.

June 7, 2010)(noting that a contempt proceeding is outside the scope of the stay if it is to uphold

the dignity of the court).


        78.     A majority of courts “have considered whether the civil contempt proceeding is one

intended to effectuate collection of a judgment or one which is intended to uphold the dignity of

the court. If it is to uphold the court's dignity, the civil contempt order is outside the scope of the

bankruptcy stay.” See Forsberg v. Pefanis, No. CIVA107CV03116JOF, 2010 WL 2331465, at *1

(N.D. Ga. June 7, 2010). Indeed, where a contempt proceeding—such as the Contempt Motion “is


                                                  32
Case 21-55036-pwb        Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25             Desc Main
                                  Document     Page 33 of 37



directed at defiance of a court order that involves the production of documents and not the payment

of money, the bankruptcy filing does not stay contempt proceedings.” See Burr & Forman, LLP

v. Perihelion Glob., Inc., No. CV-08-BE-0526-S, 2010 WL 11561483, at *1 (N.D. Ala. Jan. 15,

2010) (noting that bankruptcy filing does not stay power to enter contempt order to enforce pre-

bankruptcy order to compel production where pre-bankruptcy relief did not involve the payment

of money and that contempt proceeding may fall withing an exception under § 362(a) as “‘the

Court may conduct proceedings to uphold the dignity of the Court to vindicate the authority of the

Court to enforce its orders’”).


       79.     Here, the Contempt Motion seeks to uphold the dignity of the Superior Court as it

is directed at the production of documents and information required under the Receiver Order and

seeks to remedy Leventhal’s flouting of the judicial system and ignoring his obligations under the

Receiver Order. Just four days after the Superior Court issued a Rule Nisi setting a hearing on

the Contempt Motion, Leventhal filed this Bankruptcy Case. As such, the bankruptcy filing should

not stay the power to enter a contempt order to enforce the pre-bankruptcy Receiver Order

requiring the production of documents and information


       80.     Cause also exists to modify the stay pursuant to 11 U.S.C. §362(d)(1).


       81.     As set forth herein and in the exhibits attached hereto, cause exists to modify the

stay pursuant to 11 U.S.C. §362(d)(1) to allow the Receiver to remain as Receiver and/or for the

Receiver to seek contempt relief against Leventhal. Indeed, the Debtor has failed to account for

or demonstrate the ability to adequately protect the property of the Debtor that is subject to the

Receivership Estate and is otherwise unable to demonstrate that the proceeds of his other properties

will be utilized to pay the creditors of the Debtor. To the extent that relief from the stay is



                                                33
Case 21-55036-pwb         Doc 22     Filed 07/12/21 Entered 07/12/21 16:02:25               Desc Main
                                    Document     Page 34 of 37



necessary, the automatic stay should be modified to authorize the Receiver to act as Receiver and

seek contempt relief against Leventhal.


                   REQUEST FOR HEARING ON SHORTENED NOTICE


       82.      The     Receiver submits this Motion pursuant      to §105(a) of    the     Bankruptcy

Code, Bankruptcy Rule 9006(c)(1), and Bankruptcy Local Rule 9013-4 for the entry of an order

shortening applicable notice periods and scheduling a hearing on an expedited basis to consider

this Motion.


       83.      The need for an expedited hearing on this Motion arises from the facts that the

closing on the YOO on the Park transaction is imminent, this Debtor has a long history of deception

and dissipation of assets, time is of the essence in moving forward the sale of 1122 Crescent and a

need for protecting the status quo exists.


       84.      Bankruptcy Local Rule 9013-4 provides that "[u]pon written motion and for good

cause shown, the Bankruptcy Court may shorten the time for notice and hearing with regard to an

emergency      matter   requiring    immediate    attention   or   a   matter   requiring    expedited

consideration." B.L.R. 9013-4. The Receiver requests that this Court shorten applicable notice

periods and hear this motion as soon as possible.


       85.      The Receiver believes that the relief requested in this Motion is in the best interests

of the Estate and its creditors and will not unduly prejudice the rights of any party in interest in

these cases.    Conversely, to deny the request to consider this Motion on an expedited

basis would likely result in irreparable harm to the creditors of this Estate. Given these

circumstances, good cause exists for both an emergency hearing and granting this Motion.



                                                  34
Case 21-55036-pwb        Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25              Desc Main
                                  Document     Page 35 of 37



       86.      Accordingly, the Receiver respectfully requests an order from this Court shortening

applicable notice periods and scheduling a hearing on an expedited basis.


                                         CONCLUSION

       87.      Based on the foregoing, the Receiver submits that the relief requested herein is

necessary and appropriate, is in the best interests of the creditors of the Debtor, and should be

granted in all respects. To avoid any further disruption relating to the assets subject to the

Receivership Estate and the Bankruptcy Case, the Receiver requests that the Court consider this

matter on an emergency basis.


         WHEREFORE, the Receiver respectfully requests that the Court: (1) grant the relief

  sought herein (2) reduce notice and schedule an emergency hearing hereon as soon as practicable

  after telephonic notice is provided to counsel for the Debtor and to the U.S. Trustee; (3) accept

  the accounting set forth herein; (4) excuse the Receiver from compliance with § 543 of the

  Bankruptcy Code and authorize the Receiver to remain as Receiver for the purposes authorized

  in the Receiver Order and (5) grant the Receiver such other and further relief as may be just

  and proper.

       Dated: July 12, 2021.          Respectfully submitted,

                                       /s/ Henry F. Sewell, Jr.
                                       Henry F. Sewell, Jr.
                                       Georgia Bar No. 636265

Law Offices of Henry F. Sewell, Jr., LLC
Buckhead Centre
2964 Peachtree Road NW, Suite 555
Atlanta, GA 30305
(404) 926-0053
hsewell@sewellfirm.com

                                      Counsel for S. Gregory Hays, not individually, but as Pre-
                                      Petition Receiver for the estate of Scott L. Leventhal



                                                 35
Case 21-55036-pwb       Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25              Desc Main
                                 Document     Page 36 of 37




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of July, 2021, the foregoing Receiver’s (A) Accounting;

(B) Emergency Motion for Order Excusing Receiver from Compliance with Section 543 of the

Bankruptcy Code; (C) Emergency Motion for Relief from the Automatic Stay and (D) Motion For

Expedited Hearing was electronically filed using the Court’s CM/ECF system, which sends a

notice of this document and an accompanying link to this document to all counsel of record

registered in this case through CM/ECF and was further served via first class, United States Mail

upon


J. Robert Williamson
Scroggins & Williamson, P.C.
4401 Northside Parkway
Suite 450
Atlanta, GA 30327
Office of the U.S. Trustee
362 Richard Russell Federal Building
75 Ted Turner Drive, SW
Atlanta, GA 30303
Attn: Vanessa A Leo, Esq.

Todd E. Hennings, Esq.
Subchapter V Trustee
Macey, Wilensky & Hennings, LLP
5500 Interstate Parkway North, Suite 435
Sandy Springs, GA 30328

                                      /s/ Henry F. Sewell, Jr.
                                      Henry F. Sewell, Jr.
                                      Georgia Bar No. 636265

Law Offices of Henry F. Sewell, Jr., LLC
Buckhead Centre
2964 Peachtree Road NW, Suite 555
Atlanta, GA 30305
(404) 926-0053

                                                36
Case 21-55036-pwb    Doc 22    Filed 07/12/21 Entered 07/12/21 16:02:25        Desc Main
                              Document     Page 37 of 37


hsewell@sewellfirm.com

                                 Counsel for S. Gregory Hays, not individually, but as Pre-
                                 Petition Receiver for the estate of Scott L. Leventhal




                                          37
